REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The remarks filed by the applicant on 11/5/2020 were persuasive in reiterating an intracutaneous delivery system, comprising a plurality of microprojections that are adapted to penetrate or pierce the stratum corneum of a human patient, the microprojections having a solid formulation coating disposed thereon, wherein the coating comprises zolmitriptan or a pharmaceutically acceptable salt thereof in an amount of about 1 mg to about 5 mg per system, wherein at least 95% of the zolmitriptan is released from the system within about 5 minutes when measured by USP Paddle Over Disk Method (Apparatus 5), and wherein the formulation is substantially free of crystalline zolmitriptan, is not found in the prior art, and is therefore novel and unobvious.
 	The closest prior art of record Sugawara et al. (JP2013177376 translation) hereinafter Sugawara in view of Gill et al. (US 20080213461 Al) hereinafter Gill and Fay et al. (US 20110144159 Al) hereinafter Fay neither individually nor in combination teach or make obvious each of the limitations of the delivery system as claimed, and provides no motivation for using amorphous zolmitriptan as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1-13 and 31-53 are directed to an allowable product.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-. The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615      

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615